Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142106                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ARTHUR WHITMORE and ELAINE                                                                              Brian K. Zahra,
  WHITMORE,                                                                                                          Justices
          Plaintiffs-Appellees,
  v                                                                SC: 142106
                                                                   COA: 289672
                                                                   Charlevoix CC: 08-014922-NO
  CHARLEVOIX COUNTY ROAD
  COMMISSION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 7, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the plaintiffs demonstrated that the
  defendant “knew, or in the exercise of reasonable diligence should have known, of the
  existence of the defect” that rendered the roadway not “reasonably safe and convenient
  for public travel.” MCL 691.1402(1); 691.1403. See Wilson v Alpena Co Rd Comm, 474
  Mich 161 (2006). The parties may file supplemental briefs within 42 days of the date of
  this order, but they should not submit mere restatements of their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2011                         _________________________________________
           y0427                                                              Clerk